Citation Nr: 0716802	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for heart disease with 
murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision, in which the RO 
denied the veteran service connection for rheumatic heart 
disease with murmur and residuals of left shoulder 
dislocation.  The veteran filed a notice of disagreement 
(NOD) in June 2002, and the RO issued a statement of the case 
(SOC) in September 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2002.

In a December 2003 rating action, the RO granted the veteran 
service connection for acromioclavicular arthritis with 
impingement of the left shoulder (previously denied as 
residuals of left shoulder dislocation), with a 20 percent 
rating, effective June 18, 2001.  As this rating decision 
represents a full grant of this claim, the Board finds that 
there is no issue in controversy for the Board to address 
regarding this issue.

In May 2006, the veteran requested a Board hearing at the RO.  
Therefore, in August 2006, the Board remanded to the RO the 
remaining claim for service connection for heart disease with 
murmur to afford the veteran a Board hearing.

In September 2006, the veteran testified during a Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Rheumatic heart disease was noted on the veteran's Report 
of Medical Examination at the time the veteran entered active 
service; therefore, the veteran is not entitled to the 
presumption of soundness in regards to his claimed heart 
disability. 

3.  The only competent medical opinion of record indicates 
that that the preexisting rheumatic heart disease did not 
increase in severity during service beyond the normal 
progression of the disease.


CONCLUSION OF LAW

Rheumatic heart disease with murmur preexisted active 
service, and was not aggravated during military service.  38 
U.S.C.A. §§ 1111, 1131, 1153, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006); 70 
Fed. Reg. 23,027-20 (May 4, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2004 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  In addition, a March 2006 RO letter 
notified the appellant that if he had any information or 
evidence he had not previously submitted or told VA about and 
which was related to his claim, he was to either tell VA 
about it or submit it himself.  This letter also informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  The May 2006 supplemental statement of the 
case reflects readjudication of the claim after issuance of 
both letters.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 
C.F.R. § 20. 1102 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as a VA examination report and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Montgomery, Alabama.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matter on appeal.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d at 549.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  However, the Board notes that the portion of the 
regulation that was changed is inapplicable to the veteran's 
claim.  The applicable portion of this regulation remains as 
it was at the time of the veteran's claim.  Therefore, the 
Board is of the opinion that all due process requirements 
were met in this regard, and there is no prejudice to the 
veteran's claim in proceeding with adjudication of his 
appeal.

After careful review of the evidence of record, the Board 
finds that the veteran's heart disease with murmur preexisted 
service and was not aggravated by service.  In this regard, 
the veteran's service medical records show that on entrance 
examination in August 1977, the veteran reported having 
rheumatic fever.  It was noted that he had rheumatic fever at 
age five with no known sequelae.  On his Report of Medical 
Examination, it was noted that the veteran had rheumatic 
heart disease with fatigue on activity.  This was not 
considered disqualifying and the veteran was found fit for 
service.  As the veteran was noted to have rheumatic heart 
disease in his entrance examination report, the Board finds 
that he is not presumed sound and his rheumatic heart disease 
is found to preexist his service.  38 U.S.C.A. § 1111.

Regarding whether the veteran's preexisting heart disease was 
aggravated by service, before the presumption of aggravation 
may be applied, it must be shown by competent medical 
evidence that the disorder underwent an increase during 
service, unless there is a specific finding that the increase 
was due to the natural progress of the disease.  38 C.F.R. § 
3.306(a). 

The veteran's service medical records show that in February 
1978, he was diagnosed with a heart murmur.  He also received 
a diagnosis of aortic regurgitation probably secondary to 
rheumatic fever.  He was placed on profile of no running or 
physical training for 30 days.  A September 1978 record shows 
a diagnosis of rheumatic valvular heart disease and aortic 
regurgitation.  An echocardiogram revealed an abnormal study 
consistent with aortic regurgitation.  It was also noted that 
the aortic valve was thickened.  The veteran was again placed 
on profile of reduced running and physical training.  The 
August 1980 separation Report of Medical Examination revealed 
that the veteran had a heart murmur.

Post-service, in September 1981, the veteran began receiving 
treatment from J.S., M.D. when he complained of upper 
respiratory infection with congestion of the head and chest 
for several days.  He also complained of pains in his 
anterior chest.

The veteran was admitted to a private hospital in February 
1987.  The attending physician was Dr. J.S.  It was noted on 
admission that the veteran was treated for rheumatic fever at 
the age of five years old.  The impression on admission was 
suspected acute rheumatic fever, history of rheumatic heart 
disease with aortic insufficiency and mitral stenosis.  
Principal diagnoses rendered during the veteran's admission 
were acute febrile illness with questionable etiology and 
secondary diagnoses of aortic insufficiency and mitral 
stenosis, both questionably congenital.  The discharge 
summary revealed that at the age of three, the veteran was 
admitted to the same hospital with streptococcal pharyngitis 
and migratory polyarthritis.  At that time he was found to 
have a systolic and diastolic murmur and he was suspected of 
having acute rheumatic fever and rheumatic heart disease.  
Since that time, he had been suspected of having aortic 
insufficiency and mitral stenosis on the basis of rheumatic 
fever.  It was noted that a Dr. I reported informally that 
the veteran's valvular problems looked more like a congenital 
problem rather than a rheumatic process.  The final diagnoses 
were acute febrile illness, etiology undetermined; acute 
rheumatic fever, suspected not proven; aortic insufficiency, 
etiology undetermined; and mitral stenosis, etiology 
undetermined, possibly congenital.

A March 1990 private medical record from Dr. J.S. reveals 
final diagnoses of congenital aortic insufficiency and chest 
pain, etiology undetermined.

A September 1991 private medical record from G.K., M.D. 
reveals that the veteran had severe aortic regurgitation and 
probable mitral stenosis with an intra atrial membrane.

A December 1991 medical record from Dr. J.S. shows that the 
veteran underwent a repair of the aortic valve.

A February 1993 private medical record from Dr. G.K. 
indicates that the veteran's aortic regurgitation was 
congenital.

In April 2006, the veteran underwent a VA examination.  The 
examining physician first addressed the etiology of the 
veteran's heart disease and noted that the veteran had 
valvular heart disease that in his opinion was probably 
congenital; however, he stated that there was conflicting 
evidence over the years as to this determination.  The 
examining physician referred to the veteran's service medical 
records and noted that there was no echocardiogram performed 
before the veteran's service began or after his discharge to 
indicate whether there was any deterioration during service.  
The physician noted that the first echocardiogram done after 
the veteran's service was in October 1987 and at that time, 
the veteran was symptom-free and had good ejection fraction.  
It was not until late in 1991 that it was determined that 
there was some objective evidence that the valve was causing 
problems.  Based on review of the medical evidence and 
physical examination, the examining VA physician stated that 
he could find no evidence to support a finding that the 
veteran's disease was aggravated beyond the normal 
progression during his military service.  Therefore, the 
physician opined that it was less likely than not that the 
veteran's service aggravated his preexisting cardiac 
condition.

The Board accepts the April 2006 VA physician's opinion as 
probative evidence to support a finding that the veteran's 
heart disease with murmur was not aggravated by service 
beyond the natural progression of the disease.  In this 
regard, the Board notes that no other medical opinion 
addresses whether the veteran's heart disease was aggravated 
by service.  Specifically, there is no contradictory opinion 
supporting a finding that the veteran's heart disease was 
aggravated by service and neither the veteran nor his 
representative has identified any other evidence in support 
of the claim.

Further, although the April 2006 VA examiner stated that the 
veteran's heart disease was probably congenital, the Board 
notes that previous medical records have shown the veteran to 
have congenital heart disease.  In addition, even if the 
veteran's heart disease is not shown to be congenital, the 
record is clear that the veteran was shown to have rheumatic 
heart disease upon his entrance to service.  Therefore, the 
veteran's heart disease, whether rheumatic or congenital, is 
shown to preexist service, and the only medical opinion of 
record indicates that the veteran's preexisting heart disease 
was not aggravated by service beyond the natural progression 
of the disease.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§ 3.306.  Hence, the Board finds that service connection for 
the veteran's heart disease with murmur is not warranted as 
the heart disease with murmur is shown to preexist service 
and not shown to be aggravated by service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions (including those advanced during the 
September 2006 Board hearing).  While the Board does not 
doubt the sincerity of the veteran's belief that his heart 
disease with murmur was caused or aggravated by service, this 
claim turns on a medical matter.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

	(CONTINUED ON NEXT PAGE)




For all the foregoing reasons, the claim for service 
connection for heart disease with murmur must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for heart disease with murmur is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


